Citation Nr: 0607049	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-35 434	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active duty from January 1975 to 
July 1975 and from January 1986 to July 1994.  He also had a 
period of active duty for training (ACDUTRA) from February 
1962 to 1968 as a member of the Army National Guard and 
additional unverified periods of inactive duty for training 
(INACDUTRA) and ACDUTRA as a member of the U.S. Navy 
Reserves.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision of the 
Department of Veterans Affairs (VA) in Jacksonville, Florida.  
The case was transferred to the Regional Office (RO) in a St. 
Petersburg, Florida.  In November 1997, the veteran testified 
at an RO hearing; a copy of the transcript is associated with 
the record. 

In a December 1999 remand, the Board deferred action on the 
above issue pending development on other issues that were on 
appeal before the Board at that time.  

In June 2001, the Board remanded the appeal for additional 
development to include consideration of the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In December 2004, the RO assigned a 100 
percent rating for bronchial asthma with chronic obstructive 
pulmonary disease (COPD), effective from December 16, 2002.  
Subsequently, in January 2005, the veteran withdrew his 
appeal to all of the remaining issues on appeal except for 
his vocational rehabilitation claim.  

In December 2005, the veteran failed to appear for a Central 
Office Board hearing; thus, his request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.704 (2005).  The case now 
is before the Board for additional appellate consideration.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran served on active duty from January 1975 to 
July 1975 and from January 1986 to July 1994.

3.  The veteran has established service connection for 
bronchial asthma with COPD, rated 100 percent disabling; 
hypertension, rated 10 percent disabling; and sensorineural 
hearing loss in the right ear, rated noncompensably 
disabling; for a combined disability rating of 100 percent.

4.  The veteran has been continuously employed as a VA 
hospital chaplain since April 1995.

5.  As the veteran has overcome the effects of any impairment 
of employability through continuous employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, he does not have an employment 
handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in June 2001, the Board remanded the case for 
notice and development consistent with the VCAA.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  But the notice and 
duty to assist provisions of the VCAA are relevant to Chapter 
51 of Title 38 of the United States Code but do not apply in 
vocational rehabilitation benefit cases, which are governed 
by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Even so, the Board observes that, in April 2005, VA 
met with the veteran to review his new medical information 
and current employment status, which showed that the veteran 
was still employed in the same position for which he was 
initially found to have overcome the effects of any 
impairment of employability and, thus, VA again notified the 
veteran that he does not have an employment handicap under 
the law and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 
38 C.F.R. § 21.1 (2005).

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. 
§ 3102(1)(A), (B) (West 2002); 38 C.F.R. § 21.40(b) (2005).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B) (West 2002); 38 
C.F.R. § 21.52 (2005).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2005).  Impairment 
is defined as restrictions on employability caused by the 
veteran's service-connected and nonservice-connected 
disabilities, negative attitudes toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment.

38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 38 C.F.R. § 21.52(a).  A veteran who has been found to 
have an employment handicap shall be held to have a serious 
employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c).

In this case, the Board finds that since of the veteran's 
bronchial asthma with COPD has been rated more than 60 
percent disabling since January 1998, and is now rated as 100 
percent disabling, he would normally meet the requirements 
for a serious employment handicap and be eligible for Chapter 
31 benefits under the provisions of 38 U.S.C.A. § 3102(1)(A), 
(B); 38 C.F.R. § 21.40(a).  Even so, the Board must conclude 
that an employment handicap does not exist because the 
veteran has overcome the effects of any impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests, and 
is successfully maintaining such employment.  Since April 
1994, the veteran has been continuously employed as a VA 
hospital chaplain.  Where the evidence shows no impairment of 
employability or that the veteran has overcome the effects of 
any impairment of employability, the regulations specifically 
provide that an employment handicap does not exist.  38 
C.F.R. § 21.51(f)(2).  

Together the vocational rehabilitation reports dated in May 
1997 and April 2005 show that the veteran now has a combined 
disability rating of 100 percent for his service-connected 
respiratory, hypertensive, and impaired hearing disorders; 
that he has a masters degree in Theology and pursued 
doctorial studies at a divinity school between 1988 and 1990 
and had clinical pastoral education at the VA Medical Center 
in Jacksonville, Florida; and that he has been a VA hospital 
chaplain since April 1995.  Moreover, the VA counselors 
informed the veteran, in May 1997 and April 2005, that he was 
suitably employed, had overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, and is successfully maintaining such employment, 
and as such the evidence of record did not support a 
determination that the veteran had an employment handicap and 
thus he was ineligible for vocational rehabilitation benefits 
under Chapter 31.  

A separate determination addressing whether a "serious 
employment handicap" exists is not made when an employment 
handicap has not been found.  38 U.S.C.A. § 3106(a) (West. 
2005); 38 C.F.R. § 21.52(a), (b).  A veteran cannot have a 
serious employment handicap in the absence of an employment 
handicap.  Id.

The Board acknowledges the veteran's November 1997 testimony 
that part of his job requires him to speak for about 45 
minutes at a time about three days a week doing addiction 
counseling and addiction groups and also religious sermons; 
that sometimes about half way through a sermon or talk like 
that, he starts to wheeze; and that, in order to prevent that 
from happening, he had been using his inhalers right before 
an event so that he would be cleared up and would not have a 
problem or has taken coffee with him to avoid the wheezing 
problems.  He also indicated that going up and down stairs is 
more difficult as he makes his rounds during the day.  As a 
result, he was having to use both his sick and annual leave 
because of his asthma and COPD and wanted to get into 
something a little more sedentary, perhaps psychology, or 
counseling of some type, where he could do testing and/or be 
able to interact with the patient and not have to do all the 
speaking.  The veteran indicated that his hypertension was 
under control and he did not believe that it, or his heart 
condition, was affecting his employment.  He thought that, if 
his health continued to deteriorate, at some point, probably 
within three years, it might prevent him from being able to 
work and go to school.  

An October 2003 VA examiner noted that the veteran was 
suffering from poorly-controlled asthma, which was not 
responding to his current nebulizer regimen.  But the 
examiner added that, with the addition of more medication and 
proper use of his nebulizers, the veteran's asthma could be 
better controlled.  Similarly, the examiner found that the 
veteran's hypertension was also under poor control and might 
require a further increase in his medication.  On outpatient 
examination in March 2005, the veteran's lungs were noted to 
be clear, his heart had regular rhythm and rate with no 
murmurs and his blood pressure reading was 137/87.  The 
assessment was hypertension, COPD, asthma, and sleep apnea 
(for which he had been given a CPAP machine in March 2004).  
The plan was for him to return for another checkup in six 
months.  At a July 2005 VA examination, the veteran's blood 
pressure reading was 180/122; his chest was clear to 
auscultation without the presence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension; and his 
heart rate and rhythm was without gallops, rubs, or murmurs.  
The veteran indicated that his response to medications is 
good; however, he uses them now more often because the 
response is less.  

Although the veteran desires to pursue further training in 
psychology, management, or counseling, nonetheless, the 
veteran does not meet the eligibility requirements and there 
is no evidence contradicting the VA counselors' opinions 
that, although his service-connected disabilities may 
materially contribute to some impairment in employability, 
the veteran has independence in daily living, and is, by his 
own testimony and statements and by the opinion of two VA 
counselors, capable of maintaining his current employment.  
At an April 2005 counseling appointment, the veteran 
indicated that his medical condition is stable and has not 
progressed as fast as he had initially expected, that he is 
no longer on oxygen at night; that he continues to take 
several medications for his asthma and keeps an inhaler on 
him at all times; that he works with three other chaplains 
and that they rotate on-duty calls; that he is not in danger 
of losing his job nor has he looked for work elsewhere; and 
that he is able to perform the essential duties of his 
position; and that he is not in an environment, which would 
aggravate his condition.  The veteran felt that he would be 
able to manage something like a construction company or 
counseling.  The April 2005 VA counselor discussed that in 
both cases the veteran would be meeting with just as many 
people and the stress level would be much higher not to 
mention that the environment in managing a construction 
company might aggravate his condition.  Currently, the 
veteran works in a hospital setting, which maintains a clean 
environment, free of dust, mold and other airborne diseases.  
In light of the above facts, the April 2005 VA counselor 
found that the veteran had been able to maintain his current 
position, for which he was initially found to have overcome 
any employment handicap.  Chapter 31 benefits are not 
intended to guarantee that a veteran will get the position he 
desires.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

In light of the foregoing, the Board concludes that the 
veteran's service-connected disabilities are not of 
sufficient magnitude to establish eligibility for Chapter 31 
benefits and do not prevent him from obtaining or retaining 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).  An 
employment handicap has not been shown as contemplated under 
38 U.S.C.A. § 3102.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


